The opinion of the court was delivered by
Powers, J.
The act of bringing the pauper, Susan A. Phelps, to Dover in the manner and under the circumstances detailed in the exceptions, was a violation of the provisions of s. 32, c. 20, Gen. Sts. This section provides a penalty for bringing a poor and indigent person from another state to a town in this state, with intent to charge such town with such person’s support. Section 31 of the same chapter provides a penalty for bringing a poor person from one town in this state to another town, without an order'of removal, with- intent to charge such other town with such person’s support. Other sections of the chapter impose the duty upon towns to support all paupers lawfully settled therein, and provide a remedy and procedure for the removal of a pauper' standing in need of relief from the town called upon to aid to the town of legal settlement. The several modes by which a legal settlement may be acquired in towns are precisely defined in the statute; and if the person in need of relief has no legal settlement in any town, the town of domicile must bear the expense of support. Citizens of one state may rightfully remove to other states, and establish homes and gain rights of domicile and settlement therein. Our Bill of Rights, Art. 19, reads, “ that all people have a natural and inherent right to emigrate from one state to another that will receive them.” In the exercise of this “natural and inherent right,” Susan A. Phelps left Vermont several years since, and eventually became domiciled in Massachusetts, and while there, became a pauper. While in Massachusetts she was not a pauper chargeable to Dover; While in Vermont, and as against all other towns in V ermont, Dover was bound to support her. While out of Vermont, every other town in Vermont *167was as much bound to support her as Dover. She might voluntarily return to Vermont in the exercise of the same “ natural and inherent right ”; and on her arrival here, the relative duty of Dover, as respects all other towns, to take care of her, is revived. But, in this case, she was brought here nolens volens ; and, by the defendant’s act of bringing her and leaving her with the overseer of the poor of Dover, the duty to support her was cast upon that . town, which would not have devolved upon it had the defendant left her alone. The defendant knew of her poverty and dependence — knew the town liable to support her when resident in Vermont — and knew that Dover would necessarily incur expense if he landed her there. His intent to charge that town with her support is sufficiently made out.
It is no answer to say that she was already “ chargeable ” to Dover. As a citizen of Massachusetts, she could not be chargeable to Dover. She had acquired a new domicil. She had expatriated herself from Vermont, and had become a citizen of Massachusetts, subject to its laws, and, as a pauper there, had become a rightful partaker of its bounty. She was, in law and in fact, a Massachusetts pauper, and not a Vermont pauper. If she had been a pauper of Dover receiving aid, who had escaped to Massachusetts, or had been clandestinely transported to Massachusetts, to shift or avoid the burden of her support, and had thereupon • been returned to Dover by the authorities of Massachusetts, the case would present different features. State v. Benton, 18 N. H. 47. ' But the case is the ordinary one of emigrants from one state falling in need of aid in the home of their adoption. If the argument of the defendant is sound, it follows that all the thousands of emigrants from Vermont, who left towns wherein they had legal settlements, and have acquired homes in the Western States, may be returned to us by the authorities of those States when they come to want.
The notice states that this pauper had no legal settlement in Massachusetts ; but this does not preclude the idea that she was a pauper entitled to support there. We have two classes of paupers ; one, entitled to support from the town in which they have acquired in some of the statutory modes a legal settlement; the *168other, entitled to support by reason of transient domicil. Doubtless similar provisions of law exist in Massachusetts. At all events, according to the notice, “ she was an insane pauper, and, as such, had been an inmate of the Lunatic Hospital at Northampton for a year or more.” In the light of these facts, ought the court, by judicial construction, to override the plain language of section 32 ? Did the Legislature intend to impose the penalty prescribed, in cases where poor persons were returned from other states to the towns in which they had legal settlements ? If the section, .looked at by itself, or all the acts in pari materia, looked at as one system, show the legislative intent to be different from the expression of it in the section, it is the province and duty of the court to disregard the letter and give force to the spirit of the law. Under section 31 it is unlawful to transport a poor person from one town to another for the purpose of imposing the burden of support upon such other town. Nevertheless, such poor person can voluntarily go to such town with such intent. The obligation ■ of towns to support paupers is one of strict right, and can only be imposed in the manner pointed out in the statute. An order of removal can only issue when it is found upon judicial inquiry that the needy person has come to reside in the town initiating the proceedings, has become chargeable as a pauper, and has a legal settlement elsewhere in the state. When the order is made, the defendant town has the right of appeal, and may contest any or all the material facts necessary to the adjudication. In this way the rights of both towns are amply protected. If a private individual undertakes a removal, the town charged has no opportunity to be heard, and great wrong and hardship would ensue. So long as the pauper resides elsewhere, the town of his legal settlement owes him no duty, and is exposed to no liability. He has the free right to remove from town to town, to acquire a new settlement if he can, to return when he pleases, and if ultimately he falls in need of support, the town of his legal settlement is charged, provided it be legally so adjudged. If an individual should return a pauper to a poor-house from which it had wandered into another town, it could not be said that he did so with intent to charge the town with such pauper’s support. The town *169has already been charged, and was actively sustaining the burden. The town had been charged in the sense that the burden of support had been imposed and assumed in the way pointed out in the statute. The town cannot be “ charged ” except in the manner pointed out in the statute. -The fact that the individual transporting the pauper happens to leave him in the town of his legal settlement, does not excuse him. The fact that another section of the statute imposes upon towns the duty to support all paupers lawfully settled therein, avails such individual nothing. The fact of settlement and the duty of support are material only when the town is called upon in a legal manner to incur expense. The intent to charge the town with the pauper’s support — to compel the town to incur expense — to call into active operation an ulterior liability — to create a burden where none before existed, — is the test of criminality involved in section 31. The same intent, executed in like manner, works the same mischief under section 32.
The pauper had a legal settlement in Dover as against other towns in this state. As against the state of Massachusetts, she had no settlement in Dover. Between different states and between towns in different states there ean be no such thing as a place of legal settlement, within the contemplation of the pauper laws. In respect to the poor-laws of Vermont, Massachusetts is as much a foreign state as Canada. Under section 31, the individual wrongfully bringing a pauper into a town is liable for his support, if he has no settlement there. He rightfully incurs the same liability under section 32, as no question of legal settlement can, in any case, properly arise. Obligations to support the poor, and regulations governing the subject, are essentially matters of state concern, which each state must assume and fashion in its own way ; and any attempted inter-state legislation looking to an adjustment of such obligations between sister states, would doubtless prove to be neither practicable nor desirable. It is not to be presumed that the Legislature of Massachusetts expected or intended that the Act under which the defendant justifies the removal of Mrs. Phelps would have any extra-territorial effect, as it clearly could not.
*170The language of section 82 is plain and unambiguous ; the mischief sought to be remedied, apparent; the remedy prescribed, homogeneous with that in section 31 ; and nothing appears to indicate that the Legislature meant one thing and said another.
No principle of judicial comity will justify the court in giving effect to the statute of Massachusetts, if it was designed to effect the removal of this pauper to Dover. It would be a pleasure to recognize and effectuate the legislative will of a sister state, under circumstances possible and proper for the exercise of that comity, which courts may sometimes extend to other jurisdictions. But we do not understand that we are at liberty to suspend the operation of a positive statute forbidding an act that the law of another state sanctions.
The judgment is reversed, and judgment rendered for the plaintiff on the first count in the amended declaration. Damages to be assessed by the clerk, pursuant to the stipulation of counsel.